Mr. Justice Cooke delivered the opinion of the court: The State’s attorney filed an information in behalf of the county in the circuit court of Franklin county, in which he claimed that certain lands therein described had es-cheated to the county. The court sustained a demurrer to the information, but neither adjudged that the county, take nothing by the writ nor that the defendants go hence without day, and the order of the court contained no words of equivalent meaning. The recital in the record is as follows: “The court having heretofore heard the argument of counsel and being fully advised in the premises, the defendants’ demurrer to the petition of plaintiff filed herein is by the court sustained; to the sustaining of which demurrer the petitioner then and there excepts and elects to stand by its petition. And now, to-wit, on the same day, comes the petitioner, by its said attorneys, and prays an appeal to the Supreme Court,” etc. From this order the State’s attorney, on behalf of Franklin county, has perfected this appeal. There was no disposition of the rights of the parties or of the suit. An order sustaining a demurrer is not a final judgment, and as the statute only authorizes appeals from final judgments this court has no jurisdiction of the cause and should dismiss the appeal of its own motion. Chicago Portrait Co. v. Crayon Co. 217 Ill. 200. The appeal is dismissed. Appd dismissed.